People v Castro (2018 NY Slip Op 04910)





People v Castro


2018 NY Slip Op 04910


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, DEJOSEPH, AND TROUTMAN, JJ.


837 KA 17-01639

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOHN E. CASTRO, DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (THERESA L. PREZIOSO OF COUNSEL), FOR DEFENDANT-APPELLANT.
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered June 19, 2017. The judgment convicted defendant, upon his plea of guilty, of attempted sexual abuse in the first degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted sexual abuse in the first degree (Penal Law §§ 110.00, 130.65 [1]), defendant contends that his waiver of the right to appeal is invalid. We reject that contention. County Court did not conflate the right to appeal with those rights automatically forfeited upon a plea of guilty (see generally People v Lopez, 6 NY3d 248, 256 [2006]). Defendant's valid waiver of the right to appeal encompasses his challenge to the severity of the sentence (see id. at 255; People v Lasher, 151 AD3d 1774, 1775 [4th Dept 2017], lv denied 29 NY3d 1129 [2017]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court